Citation Nr: 0814793	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder contusion. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1979 and from May 10, 1986 to May 24, 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
shoulder is his major upper extremity.

2.  The veteran's right shoulder disability is manifested by 
right shoulder flexion of zero to 180 degrees, which is 
reduced to 150 degrees upon repetitive use; shoulder 
abduction of zero to 180 degrees, which is reduced to 150 
degrees upon repetitive use; and shoulder rotation of zero to 
90 degrees.  

3.  There is no medical evidence showing that, since service 
connection was established, the veteran's right shoulder 
disability has been productive of malunion, nonunion or 
dislocation of the clavicle or scapula; or a fibrous union, 
nonunion or the loss of the head of the left humerus.

4.  The objective range of motion findings conducted since 
service connection was established affirmatively show that 
the veteran does not have right shoulder ankylosis, and there 
is no medical evidence showing that his scapula and humerus 
move as one piece.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder contusion have not been met.  
38 U.S.C.A. §§ 1131, 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes (DCs) 5010, 
5200-5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private treatment records, and has provided him with two VA 
examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Merits

The veteran was originally granted service connection for 
residuals of a right shoulder contusion in a September 2005 
rating decision and assigned a 10 percent evaluation from 
February 24, 2005, pursuant to 38 C.F.R. § 4.71a, DC 5010.  
In a February 2006 statement of the case, the rating for 
residuals of a right shoulder contusion was increased to 20 
percent under DCs 5010 and 5201, effective from February 24, 
2005.  Subsequently, in a January 2007 rating decision, the 
rating for residuals of a right shoulder contusion was 
temporarily increased to 100 percent under DC 5010, effective 
from September 25, 2006, based on surgical and other 
treatment necessitating convalescence, and returned to 20 
percent under DCs 5010 and 5201, effective November 1, 2006. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  Where the rating appealed is the initial 
rating assigned with a grant of service connection, the 
entire appeal period is for consideration, and separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness, for 
the purpose of a dominant rating, will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows that the 
veteran is right-hand dominant, therefore, his right shoulder 
is his major shoulder for rating purposes.

The veteran is currently assigned a 20 percent evaluation for 
his residuals of a right shoulder contusion under DC 5010, 
which pertains to traumatic arthritis, and 5201, which 
pertains to limitation of motion of the arm.  Traumatic 
arthritis is rated under DC 5003, the code for degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  DC 5003 
specifies that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, here DCs 5200 to 5203.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent evaluation will be assigned with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) to DC 5003 states that the 20 and 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  Id.  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's right shoulder disability is currently rated 
under DC 5201, which evaluates shoulder disabilities on the 
basis of limitation of arm motion.  Under this diagnostic 
code, a 20 percent evaluation is assigned for motion that is 
limited to shoulder level (90 degrees), while a 30 percent 
evaluation contemplates limitation of motion of the arm 
midway between the side and shoulder level (45 degrees), and 
a 40 percent evaluation is assigned for motion limited to 25 
degrees from the side.  Here, however, given the objective 
range of motion findings elicited throughout this appeal, the 
Board finds that a higher rating under this code is not 
warranted.

The veteran's right shoulder disability could also be 
evaluated under DC 5203, which pertains to cases of 
clavicular or scapular impairment.  Under this diagnostic 
code, a 20 percent rating is warranted for either dislocation 
of the clavicle or scapula, or nonunion of clavicle or 
scapula with loose movement.  A rating in excess of 20 
percent is not available under this diagnostic code.

Given the range of motion findings cited below, the record is 
devoid of any evidence of ankylosis of the scapulohumeral 
articulation such as to implicate DC 5200.  In this regard, 
the Board highlights that the Court, citing Dorland's 
Illustrated Medical Dictionary (28th ed. 1994), has 
repeatedly recognized that, at least for VA compensation 
purposes, ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  See Colayong v. West, 12 Vet. App. 524, 528 
(1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Similarly, the record is devoid of evidence of impairment of 
the humerus that would justify application of DC 5202.

The veteran had a VA examination in August 2005, where he 
reported that he had chronic right shoulder pain due to a 
past separation when he ran into a beam in the barracks in 
the dark during service.  The veteran reported that he 
suffered hypertrophy, pain, and weakness of the 
acromioclavicular joint as a result of this injury.  The 
examiner noted that the veteran was right-hand dominant and 
that the veteran had no episodes of dislocation, recurrent 
subluxation, or ankylosis of the right shoulder.  The 
examiner also noted that the right shoulder joints did not 
have pain on motion and that the veteran had no loss of 
motion following repetitive use; however, the veteran 
reported that when his shoulder pain usually was caused by 
doing strenuous chores and lifting heavy objects.  Range of 
motion testing revealed that the veteran had right shoulder 
forward flexion of zero to 174 degrees, abduction of zero to 
174 degrees, external rotation of zero to 84 degrees, and 
internal rotation of zero to 84 degrees.  X-rays revealed 
signs of a prior dislocation at the AC joint and 
coraclavicular joint spaces.  The examiner diagnosed the 
veteran with status post right shoulder acromioclavicular 
joint separation and stated that the veteran would have 
additional limitation of motion of 5 to 10 degrees due to 
pain during flare-ups from gout, but not from his past 
separation.  

VA treatment records dating from August 2005 reveal that the 
veteran has consistently complained of right shoulder pain.  
In addition, in September 2005, a VA doctor submitted a 
letter reporting that the veteran had suffered a radius 
fracture and shoulder rotator cuff injury, and was therefore 
unable to work.  The doctor also stated that surgery was 
required to correct the veteran's shoulder injury before he 
could work again.  

During an October 2005 VA treatment, the doctor noted that, 
during service in 1987, the veteran had suffered a grade 3 AC 
separation with acute pain and, as a result, had a superiorly 
riding clavicular joint at the right AC.  The doctor also 
noted that the veteran had a hard time lifting his right 
shoulder.  The doctor reported that the veteran's right 
shoulder range of motion was zero to 180 degrees with 
increased pain and tenderness, as well as shoulder 
impingement on the right side; his anterior abduction was 
zero to 170 degrees; and he had acute internal and external 
rotation.  MRIs revealed a full thickness tear of the 
supraspinous tendon with proximal 1.5 centimeters of 
retraction.   

The veteran underwent a second VA examination in December 
2006, where he reported that he injured his shoulder in 1987 
by running into a beam in the barracks at night and continued 
to have pain from this injury.  He further reported that, in 
September 2006, he underwent arthroscopy with intra-
articulation surgery to repair the separation in his right 
shoulder, but that, in October 2006, his shoulder "popped 
up" as it had before the surgery and had caused pain since.  
The veteran reported that his shoulder felt unstable and as 
though it would give out on him; however, the examiner noted 
that there were no episodes of dislocation or subluxation.  

Upon examination, the examiner noted that there were no 
constitutional signs of inflammatory arthritis, but that 
there was elevation of the right clavicle approximately 2 
inches above the shoulder line at the level of the 
acromioclavicular joint, with recurrent sever AC separation.  
The examiner reported objective evidence of pain, tenderness, 
and palpatory percussion of the clavicle, localizing 
tenderness over the AC joint.  The examiner noted that there 
was no ankylosis or prosthesis and reported that the veteran 
had a normal range of motion, with shoulder flexion from zero 
to 180 degrees with complaints of increasing pain, shoulder 
abduction of 180 degrees with pain throughout the entire 
range of motion, and internal and external shoulder rotation 
of zero to 90 degrees with pain throughout the entire range 
of motion.  

MRIs revealed evidence of chronic complete acromioclavicular 
separation and early calcification close to the humeral 
tuberosity, suggesting calcification tendinitis/bursitis.  
The examiner noted that there was no evidence indicating a 
tear involving the rotator cuff, fracture, or loose joint 
body.  There was hypertrophy with undersurface spurring of 
the acromioclavicular and distal clavicular causing mild 
impingement of the supraspinatus.  The examiner diagnosed the 
veteran with postoperative arthroscopy with intra-artiular 
repair of the right shoulder, with residuals; grade 3 
acromioclavicular separation of the right shoulder; and a 
history of gouty arthritis.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for residuals of a right 
shoulder contusion.  The applicable schedular rating criteria 
provide for a 20 percent rating for arm motion that is 
limited to shoulder level (90 degrees of motion); a higher 
rating is not warranted unless arm motion is limited to 
midway between the side and shoulder level (45 degrees or 
less).  The evidence shows that the veteran has a normal 
range of motion, with shoulder flexion of zero to 180 degrees 
and shoulder abduction of zero to 180 degrees.  Because his 
arm motion is not limited to 45 degrees of motion or less, he 
is not entitled to rating in excess of 20 percent for 
limitation of motion.  Thus, even taking into consideration 
pain and functional loss due to pain, weakness, and flare-
ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).   Upon 
consideration of pain on repetitive motion as required by 
DeLuca, the veteran's shoulder flexion and abduction were 
limited to only 150 degrees.  

The Board has also considered whether the veteran is entitled 
to an increased disability rating under other applicable 
codes.  As noted above, however, a rating in excess of 20 
percent is not available under DCs 5200, 5202 or 5203 because 
there is no evidence of ankylosis, guarding, malunion, 
nonunion or dislocation of the clavicle or scapula; or a 
fibrous union, nonunion or the loss of the head of the left 
humerus, or evidence indicating that his scapula and humerus 
move as one piece.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a higher schedular rating 
for s residuals of a right shoulder contusion, and the claim 
is denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's right shoulder 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 20 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The disability does not result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder contusion is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


